Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Detailed Action
This Office Action is made in reply to Application Serial Number 17/547,887 filed December 10, 2021.  As originally filed, Claims 1 – 20 are presented for examination.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 December 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The IDS notes that an English Abstract was submitted for the foreign patents filed in China and Korea.  The Examiner notes that a translation for the Abstract only was provided for WO 2018/151522.  Therefore, only the translated Abstract was considered for all foreign references listed on the IDS.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8, 11, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robbins et al., US Patent 5,796,423 (hereinafter Robbins).

In regards to Claim 1, Robbins discloses a method comprising: 
receiving, by a computing device, a first user input initiating playback of a first media item (Robbins: col. 4 ll. 1 -3, where the tuner tunes to the channel selected by the subscriber; col. 2 ll. 32 – 34, where a remote control is used to select video programs; col. 6 ll. 52 – 55, where the subscriber tunes to the desire channel in standard video mode); 
routing, by the computing device, the first media item to a first playback device (Robbins: Fig. 1, col. 2 ll. 61-62 and col. 3 ll. 42 – 44, where the system includes a television monitor receiver 14 which outputs analog video to the TV monitor 44); 
receiving, by the computing device, a second user input initiating playback of a second media item (Robbins: col. 2 ll. 32 – 34, where a remote control is used to select digital audio programs); and 
while routing the first media item to the first playback device: routing, by the computing device, the second media item to a second playback device (Robbins: Fig. 4 and col. 8 ll. 54 – 58, where Music Choice programming is received via an RF tuner 102 at the same time that a standard BTSC video program is being received using the main tuner 20).


Regarding Claim 4, Robbins discloses the method as recited in claim 1, wherein the first media item is a different type of media than the second media item, wherein the first user input initiates a first media playback session corresponding to a first playback session type, and wherein the second user input initiates a second media playback session corresponding to a second playback session type different from the first playback session type (Robbins: Fig. 4, col. 8 ll. 43 – 67 and Table 1, where simulcast mode allows one user to watch a video using the main tuner 20 at the same time that a different user is listening to music on Music Choice programming using the wide-band RF tuner 102; col. 6 ll. 52 – 55, where the subscriber tunes to the desired channel in standard video mode; col. 9 ll. 1 – 11, where one subscriber is permitted to view and listen to normal video programming while another subscriber listens to Music Choice mode either in another room or using headphones in the same room).

In regards to Claim 8, Robbins discloses a system comprising: 
one or more processors (Robbins: Figs. 1 and 4, processor 26 and processing circuitry 32); and 
a non-transitory computer-readable medium comprising a set of instructions that, when executed by the one or more processors, causes the one or more processors to perform operations (Robbins: Fig. 2 and col. 4 ll. 21 – 25, where programmable integrated circuits of the microprocessor 84 are associated with memory 86) comprising: 
receiving, by a computing device, a first user input initiating playback of a first media item (Robbins: col. 4 ll. 1 -3, where the tuner tunes to the channel selected by the subscriber; col. 2 ll. 32 – 34, where a remote control is used to select video programs; col. 6 ll. 52 – 55, where the subscriber tunes to the desire channel in standard video mode); 
routing, by the computing device, the first media item to a first playback device (Robbins: Fig. 1, col. 2 ll. 61-62 and col. 3 ll. 42 – 44, where the system includes a television monitor receiver 14 which outputs analog video to the TV monitor 44); 
receiving, by the computing device, a second user input initiating playback of a second media item (Robbins: col. 2 ll. 32 – 34, where a remote control is used to select digital audio programs); and 
while routing the first media item to the first playback device: routing, by the computing device, the second media item to a second playback device (Robbins: Fig. 4 and col. 8 ll. 54 – 58, where Music Choice programming is received via an RF tuner 102 at the same time that a standard BTSC video program is being received using the main tuner 20).


Regarding Claim 11, Robbins discloses the system as recited in claim 8, wherein the first media item is a different type of media than the second media item, wherein the first user input initiates a first media playback session corresponding to a first playback session type, and wherein the second user input initiates a second media playback session corresponding to a second playback session type different from the first playback session type (Robbins: Fig. 4, col. 8 ll. 43 – 67 and Table 1, where simulcast mode allows one user to watch a video using the main tuner 20 at the same time that a different user is listening to music on Music Choice programming using the wide-band RF tuner 102; col. 6 ll. 52 – 55, where the subscriber tunes to the desired channel in standard video mode; col. 9 ll. 1 – 11, where one subscriber is permitted to view and listen to normal video programming while another subscriber listens to Music Choice mode either in another room or using headphones in the same room).


In regards to Claim 15, Robbins discloses a non-transitory computer-readable medium comprising a set of instructions that, when executed by one or more hardware processors, causes the one or more hardware processors to perform operations (Robbins: Fig. 2 and col. 4 ll. 21 – 25, where programmable integrated circuits of the microprocessor 84 are associated with memory 86)  comprising: 
receiving, by a computing device, a first user input initiating playback of a first media item (Robbins: col. 4 ll. 1 -3, where the tuner tunes to the channel selected by the subscriber; col. 2 ll. 32 – 34, where a remote control is used to select video programs; col. 6 ll. 52 – 55, where the subscriber tunes to the desire channel in standard video mode); 
routing, by the computing device, the first media item to a first playback device (Robbins: Fig. 1, col. 2 ll. 61-62 and col. 3 ll. 42 – 44, where the system includes a television monitor receiver 14 which outputs analog video to the TV monitor 44); 
receiving, by the computing device, a second user input initiating playback of a second media item (Robbins: col. 2 ll. 32 – 34, where a remote control is used to select digital audio programs); and 
while routing the first media item to the first playback device: routing, by the computing device, the second media item to a second playback device (Robbins: Fig. 4 and col. 8 ll. 54 – 58, where Music Choice programming is received via an RF tuner 102 at the same time that a standard BTSC video program is being received using the main tuner 20).

Regarding Claim 18, Robbins discloses the non-transitory computer-readable medium as recited in claim 15, wherein the first media item is a different type of media than the second media item, wherein the first user input initiates a first media playback session corresponding to a first playback session type, and wherein the second user input initiates a second media playback session corresponding to a second playback session type different from the first playback session type (Robbins: Fig. 4, col. 8 ll. 43 – 67 and Table 1, where simulcast mode allows one user to watch a video using the main tuner 20 at the same time that a different user is listening to music on Music Choice programming using the wide-band RF tuner 102; col. 6 ll. 52 – 55, where the subscriber tunes to the desired channel in standard video mode; col. 9 ll. 1 – 11, where one subscriber is permitted to view and listen to normal video programming while another subscriber listens to Music Choice mode either in another room or using headphones in the same room).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 – 3, 9 – 10 and 16 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins in view of Penke et al., US Pub. 2017/0315769 A1 (hereinafter Penke).

Regarding Claim 2, Robbins discloses the method as recited in claim 1.  But Robbins fails to explicitly disclose, further comprising, prior to routing the second media item to the second playback device, determining, by the computing device, that there is no conflict between playback device destinations for playback of the first media item and the second media item.
Penke from a similar endeavor teaches prior to routing the second media item to the second playback device, determining, by the computing device, that there is no conflict between playback device destinations for playback of the first media item and the second media item (Penke: [0009], where preconfigured handling rules are used to resolve conflicts between multiple users of a system in which each user’s personalized media selections are sent to the appropriate audio device).
Because advanced functions such as gaming generally “take over” the television and interrupt media consumption, access to multiple-speaker devices becomes limited, (Penke: [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robbins in view of Penke such that conflicts regarding media selections being sent to appropriate audio devices are resolved, (Penke: [0009]).  This allows a television to continue displaying video content and playing audio via speakers so that media playback may continue uninterrupted (Penke: [0048]).
	 

Regarding Claim 3, the combined teaching of Robbins and Penke discloses the method as recited in claim 2, wherein the second media item is routed to the second playback device in response to determining that there is no conflict between playback device destinations for playback of the first media item and the second media item (Penke: [0009], where each user’s personalized media selections are sent to the appropriate audio device once conflicts have been resolved).


Regarding Claim 9, Robbins discloses the system as recited in claim 8.  But Robbins fails to explicitly disclose, wherein the operations further comprise, prior to routing the second media item to the second playback device, determining, by the computing device, that there is no conflict between playback device destinations for playback of the first media item and the second media item.
Penke from a similar endeavor teaches prior to routing the second media item to the second playback device, determining, by the computing device, that there is no conflict between playback device destinations for playback of the first media item and the second media item (Penke: [0009], where preconfigured handling rules are used to resolve conflicts between multiple users of a system in which each user’s personalized media selections are sent to the appropriate audio device).
Because advanced functions such as gaming generally “take over” the television and interrupt media consumption, access to multiple-speaker devices becomes limited, (Penke: [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robbins in view of Penke such that conflicts regarding media selections being sent to appropriate audio devices are resolved, (Penke: [0009]).  This allows a television to continue displaying video content and playing audio via speakers so that media playback may continue uninterrupted (Penke: [0048]).


Regarding Claim 10, the combined teaching of Robbins and Penke discloses the system as recited in claim 9, wherein the second media item is routed to the second playback device in response to determining that there is no conflict between playback device destinations for playback of the first media item and the second media item (Penke: [0009], where each user’s personalized media selections are sent to the appropriate audio device once conflicts have been resolved).


Regarding Claim 16, Robbins discloses the non-transitory computer-readable medium as recited in claim 15.  But Robbins fails to explicitly disclose, wherein the operations further comprise, prior to routing the second media item to the second playback device, determining, by the computing device, that there is no conflict between playback device destinations for playback of the first media item and the second media item.
Penke from a similar endeavor teaches prior to routing the second media item to the second playback device, determining, by the computing device, that there is no conflict between playback device destinations for playback of the first media item and the second media item (Penke: [0009], where preconfigured handling rules are used to resolve conflicts between multiple users of a system in which each user’s personalized media selections are sent to the appropriate audio device).
Because advanced functions such as gaming generally “take over” the television and interrupt media consumption, access to multiple-speaker devices becomes limited, (Penke: [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robbins in view of Penke such that conflicts regarding media selections being sent to appropriate audio devices are resolved, (Penke: [0009]).  This allows a television to continue displaying video content and playing audio via speakers so that media playback may continue uninterrupted (Penke: [0048]).

Regarding Claim 17, the combined teaching of Robbins and Penke discloses the non-transitory computer-readable medium as recited in claim 16, wherein the second media item is routed to the second playback device in response to determining that there is no conflict between playback device destinations for playback of the first media item and the second media item (Penke: [0009], where each user’s personalized media selections are sent to the appropriate audio device once conflicts have been resolved).



Claim(s) 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins in view of Cudak et al., US Pub. 2017/0093356 A1 (hereinafter Cudak).

Regarding Claim 5, Robbins discloses the method as recited in claim 1.  But Robbins fails to explicitly disclose, further comprising, prior to routing the second media item to the second playback device: determining, by the computing device, whether a remote playback session to the second playback device is in progress; in response to determining that the remote playback session to the second playback device is in progress: determining, by the computing device, whether to interrupt the remote playback session on the second playback device based on one or more interrupt criteria; and in response to determining to interrupt the remote playback session: terminating, by the computing device, the remote playback session on the second playback device.
Cudak from a similar endeavor teaches determining, by the computing device, whether remote playback session to the second playback device is in progress (Cudak: [0014]. where a first user may be watching television [second playback device] when another user enters the room using a smart phone voice call on speaker phone mode); 
in response to determining that the remote playback session to the second playback device is in progress: determining, by the computing device, whether to interrupt the remote playback session on the second playback device based on one or more interrupt criteria (Cudak: [0015], when a conflict with a known device is detected the volume of the audio output may be adjusted based on the detection); and 
in response to determining to interrupt the remote playback session: terminating, by the computing device, the remote playback session on the second playback device (Cudak: [0016], where in detecting the presence of a known device, the audio output may be adjusted accordingly.  For example, the conflicting audio, in this case the television, may be removed).
Because it is common for multiple users to employ their devices at the same time, this sometimes leads to a conflict in terms of audio output, such as, when the devices’ audio outputs conflict or interfere with one another, (Cudak: [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robbins in view of Cudak to adjust an audio output when the audio from different user devices is interfering with each other, (Cudak: [0014] – [0016]).


Regarding Claim 12, Robbins discloses the system as recited in claim 8.  But Robbins fails to explicitly disclose, wherein the operations further comprise, prior to routing the second media item to the second playback device: determining, by the computing device, whether a remote playback session to the second playback device is in progress; in response to determining that the remote playback session to the second playback device is in progress: determining, by the computing device, whether to interrupt the remote playback session on the second playback device based on one or more interrupt criteria; and in response to determining to interrupt the remote playback session: terminating, by the computing device, the remote playback session on the second playback device.
Cudak from a similar endeavor teaches determining, by the computing device, whether a remote playback session to the second playback device is in progress (Cudak: [0014]. where a first user may be watching television [second playback device] when another user enters the room using a smart phone voice call on speaker phone mode); 
in response to determining that the remote playback session to the second playback device is in progress: determining, by the computing device, whether to interrupt the remote playback session on the second playback device based on one or more interrupt criteria (Cudak: [0015], when a conflict with a known device is detected the volume of the audio output may be adjusted based on the detection); and 
in response to determining to interrupt the remote playback session: terminating, by the computing device, the remote playback session on the second playback device (Cudak: [0016], where in detecting the presence of a known device, the audio output may be adjusted accordingly.  For example, the conflicting audio, in this case the television, may be removed).
Because it is common for multiple users to employ their devices at the same time, this sometimes leads to a conflict in terms of audio output, such as, when the devices’ audio outputs conflict or interfere with one another, (Cudak: [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robbins in view of Cudak to adjust an audio output when the audio from different user devices is interfering with each other, (Cudak: [0014] – [0016]).

Regarding Claim 19, Robbins discloses the non-transitory computer-readable medium as recited in claim 15.  But Robbins fails to explicitly disclose, wherein the operations further comprise, prior to routing the second media item to the second playback device: determining, by the computing device, whether a remote playback session to the second playback device is in progress; in response to determining that the remote playback session to the second playback device is in progress: determining, by the computing device, whether to interrupt the remote playback session on the second playback device based on one or more interrupt criteria; and in response to determining to interrupt the remote playback session: terminating, by the computing device, the remote playback session on the second playback device.
Cudak from a similar endeavor teaches determining, by the computing device, whether a remote playback session to the second playback device is in progress (Cudak: [0014]. where a first user may be watching television [second playback device] when another user enters the room using a smart phone voice call on speaker phone mode); 
in response to determining that the remote playback session to the second playback device is in progress: determining, by the computing device, whether to interrupt the remote playback session on the second playback device based on one or more interrupt criteria (Cudak: [0015], when a conflict with a known device is detected the volume of the audio output may be adjusted based on the detection); and 
in response to determining to interrupt the remote playback session: terminating, by the computing device, the remote playback session on the second playback device (Cudak: [0016], where in detecting the presence of a known device, the audio output may be adjusted accordingly.  For example, the conflicting audio, in this case the television, may be removed).
Because it is common for multiple users to employ their devices at the same time, this sometimes leads to a conflict in terms of audio output, such as, when the devices’ audio outputs conflict or interfere with one another, (Cudak: [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robbins in view of Cudak to adjust an audio output when the audio from different user devices is interfering with each other, (Cudak: [0014] – [0016])..




Claim(s) 6 – 7, 13 – 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins and Cudak as applied to claims 15, 12 and 19 above, and further in view of Peralta et al., US Pub. 2009/0177965 A1 (hereinafter Peralta) and Seibold et al., US Pub. 2014/0007154 A1 (hereinafter Seibold).


Regarding Claim 6, the combined teaching of Robbins and Cudak discloses the method as recited in claim 5.  But Robbins and Cudak fail to explicitly disclose, wherein the interrupt criteria comprise: a type of media and a length of media.
Peralta from a similar endeavor teaches wherein the interrupt criteria comprise: a type of media and a length of media (Peralta: [0012]-[0013] and [0016], where a media presentation conflict resolution unit first detects a conflict between the music player and the browser and determines that the music player is playing music while the browser is attempting to play a video for a meeting.  The prioritization module determines that media content for a meeting [type of media] has higher priority than media content for music [type of media] and thus interrupts the music to play the audio for the meeting; [0020], where attributes and/or characteristics about the media content are determined, i.e. via metadata.  Priority can be given for flash media content, which is generally shorter in duration than other media content).  
As more information becomes digital, users are encountering situations where multiple streams of data are presented to them at once, (Peralta: [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robbins and Cudak in view of Peralta to automatically resolve conflicts between presentation of media content, (Peralta: [0003]).
But Robbins, Cudak and Peralta fail to explicitly disclose wherein the interrupt criteria comprise: whether media is included in a black list of disallowed media, and whether media is included in a white list of allowed media.
Seibold from a similar endeavor teaches wherein the interrupt criteria comprise: whether media is included in a black list of disallowed media, and whether media is included in a white list of allowed media (Seibold: [0049], where if a young child, unbeknownst to the child’s parent, walks in when a parent is viewing a movie with violent content, a conflict in permission access for the child is detected and the unauthorized movie is not presented while alternative content which satisfies the media access permissions of the child is presented).
Because consumers are confronted with numerous entertainment options and a large amount of available media content, traditional parental control systems are ineffective at targeting and tailoring content (Seibold: [0001]-[0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robbing, Cudak and Peralta in view of Seibold to provide individualized media content to multiple users at a media device which adheres media content access permissions for the identified users, (Seibold: [0003]).
	


Regarding Claim 7, the combined teaching of Robbins, Cudak, Peralta and Seibold discloses the method as recited in claim 6, wherein the one or more interrupt criteria are analyzed in accordance with a hierarchy of the one or more criteria (Peralta: Fig. 1 and [0016], where the manipulation module 122 select which presentation to interrupt or prevent based on the priority values received from the prioritization module 118).


Regarding Claim 13, the combined teaching of Robbins and Cudak discloses the system as recited in claim 12. But Robbins and Cudak fail to explicitly disclose, wherein the interrupt criteria comprise: a type of media, a length of media, whether media is included in a black list of disallowed media, and whether media is included in a white list of allowed media.
Peralta from a similar endeavor teaches wherein the interrupt criteria comprise: a type of media and a length of media (Peralta: [0012]-[0013] and [0016], where a media presentation conflict resolution unit first detects a conflict between the music player and the browser and determines that the music player is playing music while the browser is attempting to play a video for a meeting.  The prioritization module determines that media content for a meeting [type of media] has higher priority than media content for music [type of media] and thus interrupts the music to play the audio for the meeting; [0020], where attributes and/or characteristics about the media content are determined, i.e. via metadata.  Priority can be given for flash media content, which is generally shorter in duration than other media content).  
As more information becomes digital, users are encountering situations where multiple streams of data are presented to them at once, (Peralta: [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robbins and Cudak in view of Peralta to automatically resolve conflicts between presentation of media content, (Peralta: [0003]).
But Robbins, Cudak and Peralta fail to explicitly disclose wherein the interrupt criteria comprise: whether media is included in a black list of disallowed media, and whether media is included in a white list of allowed media.
Seibold from a similar endeavor teaches wherein the interrupt criteria comprise: whether media is included in a black list of disallowed media, and whether media is included in a white list of allowed media (Seibold: [0049], where if a young child, unbeknownst to the child’s parent, walks in when a parent is viewing a movie with violent content, a conflict in permission access for the child is detected and the unauthorized movie is not presented while alternative content which satisfies the media access permissions of the child is presented).
Because consumers are confronted with numerous entertainment options and a large amount of available media content, traditional parental control systems are ineffective at targeting and tailoring content (Seibold: [0001]-[0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robbing, Cudak and Peralta in view of Seibold to provide individualized media content to multiple users at a media device which adheres media content access permissions for the identified users, (Seibold: [0003]).

Regarding Claim 14, the combined teaching of Robbins, Cudak, Peralta and Seibold discloses the system as recited in claim 13, wherein the one or more interrupt criteria are analyzed in accordance with a hierarchy of the one or more criteria (Peralta: Fig. 1 and [0016], where the manipulation module 122 select which presentation to interrupt or prevent based on the priority values received from the prioritization module 118).


Regarding Claim 20, the combined teaching of Robbins and Cudak discloses the non-transitory computer-readable medium as recited in claim 19. But Robbins and Cudak fail to explicitly disclose, wherein the interrupt criteria comprise: a type of media and a length of media.
Peralta from a similar endeavor teaches wherein the interrupt criteria comprise: a type of media and a length of media (Peralta: [0012]-[0013] and [0016], where a media presentation conflict resolution unit first detects a conflict between the music player and the browser and determines that the music player is playing music while the browser is attempting to play a video for a meeting.  The prioritization module determines that media content for a meeting [type of media] has higher priority than media content for music [type of media] and thus interrupts the music to play the audio for the meeting; [0020], where attributes and/or characteristics about the media content are determined, i.e. via metadata.  Priority can be given for flash media content, which is generally shorter in duration than other media content).  
As more information becomes digital, users are encountering situations where multiple streams of data are presented to them at once, (Peralta: [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robbins and Cudak in view of Peralta to automatically resolve conflicts between presentation of media content, (Peralta: [0003]).
But Robbins, Cudak and Peralta fail to explicitly disclose wherein the interrupt criteria comprise: whether media is included in a black list of disallowed media, and whether media is included in a white list of allowed media.
Seibold from a similar endeavor teaches wherein the interrupt criteria comprise: whether media is included in a black list of disallowed media, and whether media is included in a white list of allowed media (Seibold: [0049], where if a young child, unbeknownst to the child’s parent, walks in when a parent is viewing a movie with violent content, a conflict in permission access for the child is detected and the unauthorized movie is not presented while alternative content which satisfies the media access permissions of the child is presented).
Because consumers are confronted with numerous entertainment options and a large amount of available media content, traditional parental control systems are ineffective at targeting and tailoring content (Seibold: [0001]-[0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robbing, Cudak and Peralta in view of Seibold to provide individualized media content to multiple users at a media device which adheres media content access permissions for the identified users, (Seibold: [0003]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stark et al., US Pub. 2006/0253782 A1 teaches the system determine appropriate devices or device groups on which to present the content of a playlist, such as based on content types and device capabilities and device availability (Stark: [0054]).
Sukoff et al., US Pub. 2014/0331135 A1 teaches multiple display devices and multiple audio devices (Fig. 2 and [0111] – [0112]) with different output device being presented as options based on a current status of the output devices ([0115]).
Tranchina et al., US Patent 10,028,031 B2 teach that multiple passengers in a vehicle may simultaneously view separate programs on different displays (col. 6 ll. 53 – 55).
Hollinger et al., US Pub. 2020/0145244 A1 teach that the optimal playback device is determined by the optimization module comparing playback parameters and device capabilities ([0061]).
Rajapakse, US Pub. 2012/0284757 A1 teaches creating media sessions with a plurality of media destinations simultaneously ([0037]).
Trundle et al., US Patent 8,350,694 B2 teach in response to detecting a conflict, the monitoring system accesses permission data, which defines a priority between mobile devices, to determine how to resolve the conflict (col. 23 ll. 8 – 48).
B. Ospan, N. Khan, J. Augusto, M. Quinde and K. Nurgaliyev, "Context Aware Virtual Assistant with Case-Based Conflict Resolution in Multi-User Smart Home Environment," 2018 International Conference on Computing and Network Communications (CoCoNet), 2018, pp. 36-44, doi: 10.1109/CoCoNet.2018.8476898 teach conflict resolution between multiple users with different needs and priorities (Introduction).

Examiner’s Note:  The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421